The opinion of the Court was delivered by
O’Néall, I.
In this case, it is only necessary to refer to the rule stated by my brother Withers, in Dotterer vs. Bennett, 5 Rich. 298 :
“ A promise in writing to pay a sum of money at a certain time, and that is certain which can be rendered certain, is (according to our own and other American decisions) a contract that carries interest as a legal incident.”
Here the promise to pay $1,225 is in writing. The law fixes that that sum was due the moment the work was completed. It was only necessary to fix that period, and the rule was complied with.
But an additional written contract was entered into, when Mr. Barnwell paid to the plaintiff $875. They then agreed that the work should be finished, under a penalty, by the 1st of February, 1851. Beyond all doubt, this gave the party the right to interest from at least that period.
The motion is disrnissed.
Wardlaw,Withers, Whitner, Glover, and Munro, JJ., concurred.

Motion dismissed.